Citation Nr: 0523699	
Decision Date: 08/29/05    Archive Date: 09/09/05	

DOCKET NO.  03-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
and allergies.   

2.  Entitlement to service connection for frequent cough.   

3.  Entitlement to service connection for right shoulder 
pain.   

4.  Entitlement to service connection for residuals of 
dislocated right fourth digit.   

5.  Entitlement to service connection for idiopathic 
hypersensitivity to light.   

6.  Entitlement to service connection for flatfeet.   

7.  Entitlement to service connection for migraines. 

8.  Entitlement to service connection for enlarged parotid 
glands, bilaterally.   

9.  Entitlement to service connection for dry skin of the 
lower extremities.   

10.  Entitlement to service connection for a heart disorder.   

11.  Entitlement to service connection for bilateral hearing 
loss.   

12.  Entitlement to service connection for a low back 
disorder.   

13.  Entitlement to service connection for a thoracic back 
disorder.   

14.  Entitlement to service connection for a cervical spine 
disorder.   

15.  Entitlement to service connection for a right knee 
disorder.   

16.  Entitlement to service connection for a left knee 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from April 1986 to January 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

During the veteran's personal hearing in April 2005, the 
veteran testified, at page 12, that he believed that his 
cough was as a result of medication provided to him by VA for 
his service-connected hypertension.  He also testified, as 
pages 18 and 20, that he had specified that he desired 
service connection for his left shoulder in his claim and was 
actually claiming service connection for both shoulders.  The 
claim of service connection for a left shoulder disability 
and the claim for disability compensation for a cough 
secondary to medication taken for hypertension are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran does not have allergic rhinitis and allergies 
that are related to active service.

2.  The veteran does not have a disease or injury manifested 
by frequent cough that is related to active service.

3.  The veteran does not have a disease or injury  manifested 
by right shoulder pain that is related to active service.

4. The veteran does not have residuals of dislocated right 
fourth digit that are related to active service.

5.  The veteran's idiopathic hypersensitivity to light is not 
due to disease or injury of the eyes that is related to 
active service.


6.  The veteran's flatfeet preexisted his entry into military 
service and were not aggravated during active service.

7.  The veteran does not have migraines that are related to 
active service.

8.  The veteran does not have a disease or injury  manifested 
by enlarged parotid glands that is related to active service.

9.  The veteran does not have a disease or injury  that is 
manifested by dry skin of the lower extremities that is 
related to active service.

10.  The veteran does not have a heart disorder that is 
related to active service.

11.  The veteran does not have hearing loss on the right that 
is related to active service.

12.  The veteran does have hearing loss on the left that is 
related to active service.

13.  The veteran does not have a low back disorder that is 
related to active service.

14.  Traumatic arthritis, of a compensable degree, of the 
veteran's thoracic spine is shown within one year of the 
veteran's discharge in January 2002.  

15.  The veteran does not have a cervical spine disorder that 
is related to active service.

16.  Traumatic arthritis, of a compensable degree, of the 
veteran's right knee is shown within one year of his 
discharge in January 2002.  

17.  Traumatic arthritis, of a compensable degree, of the 
veteran's left knee is shown within one year of his discharge 
in January 2002.  




CONCLUSIONS OF LAW

1.  Allergic rhinitis and allergies were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  Disability manifested by frequent cough was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

3.  Disability manifested by right shoulder pain was not 
incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  Residuals of dislocated right fourth digit were not 
incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

5.  Disability manifested by idiopathic hypersensitivity to 
light was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

6.  Flatfeet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  

7.  Migraines were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

8.  Disability manifested by enlarged parotid glands was not 
incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

9.  Disability manifested by dry skin of the lower 
extremities was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

10.  A heart disorder was not incurred in or aggravated by 
active service, and the service incurrence of a heart 
disorder may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

11.  Hearing loss on the right was not incurred in or 
aggravated by active service, and the service incurrence of 
hearing loss on the right may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2004).

12.  Hearing loss on the left was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 
(2004).

13.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

14.  Traumatic arthritis of the thoracic spine is presumed to 
have been incurred in active service.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

15.  A cervical spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

16.  Traumatic arthritis of the veteran's right knee is 
presumed to have been incurred during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  

17.  Traumatic arthritis of the veteran's left knee is 
presumed to have been incurred during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a veteran served ninety (90) days or more during a 
period of war or peacetime service after December 31, 1946, 
and arthritis, heart disorder, or sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The specific finding requirement that an 
increase in disability during peacetime service is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, conditions, and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(c).  

Allergic rhinitis and allergies, frequent cough, right 
shoulder pain, right fourth digit, idiopathic 
hypersensitivity to light, migraines, parotid glands, dry 
skin, heart disorder and low back and cervical spine 
disorders.

Service medical records reflect that in March 1995 an 
assessment of mechanical low back pain was made.  In April 
1997 an assessment of allergic rhinitis was offered.  

A February 1990 service medical record indicates that the 
veteran had cervical strain secondary to a motor vehicle 
accident.  X-rays were negative.  In March 1990 he was seen 
for follow up.  

In August 1994 a diagnosis of palpations was offered with no 
evidence of heart disorder indicated.  An April 1998 record 
indicates that palpitations were caused by hernia.  

December 1999 and September 2001 service medical records 
reflect the veteran's complaints of headaches and an 
assessment includes rule out atypical migraines.  An October 
2001 CT scan of the veteran's head was unremarkable.  

An October 2001 service medical record indicates that the 
veteran reported a 6 or 7 year history of occasional 
coughing.  The assessment indicates that the cough was 
probably secondary to the medication Lisinopril.  

A July 1997 service CT scan of the neck reflects an 
impression that includes enlargement of the parotid glands 
bilaterally.  A January 1998 record reflects an assessment of 
bilateral parotid enlargement with no etiology found.

Remaining service medical records, including the report of an 
April 1994 service examination and a September 2001 Medical 
Evaluation Board report, do not reflect any diagnosis of 
allergic rhinitis or allergies; disease or injury manifested 
by frequent cough, right shoulder pain, idiopathic 
hypersensitivity to light, enlarged parotid glands, or dry 
skin of the lower extremities; residuals of a dislocated 
right fourth digit; migraines; heart disorder; or low back or 
cervical spine disorders.

While an October 2002 post service private treatment record 
reflects an assessment that includes complex sinusitis 
involving multiple sinuses, a review of all the evidence, 
including the reports of August and September 2002 VA 
examinations, reflect that there is no competent medical 
evidence indicating that the veteran currently has allergic 
rhinitis and allergies.  Further, a review of the post 
service evidence, including the indicated examinations, 
reflects that there is no evidence of record indicating that 
he currently has a disease or injury manifested by frequent 
cough, right shoulder pain (a September 2002 examination 
indicates right shoulder status post rotator cuff syndrome 
without neurological or mechanical deficit), residuals of 
dislocated right fourth digit, or heart disorder.  Therefore, 
because medical evidence indicates that these disabilities do 
not currently exist, a preponderance of the evidence is 
against the claims for service connection for allergic 
rhinitis and allergies, frequent cough, right shoulder pain, 
residuals of dislocated right fourth digit, and heart 
disorder.

Although the report of an August 2002 VA medical examination 
indicates that the veteran's parotid glands were not swollen 
during the examination, a November 2003 treatment record from 
a Federal medical care facility reflects that the veteran had 
bilateral swelling that questionably involved the parotid 
glands bilaterally.  However, testing has not revealed a 
cause of the enlarged parotid glands.  Moreover, there is no 
indication that this enlargement causes disability.  The 
competent medical evidence indicates that the veteran's 
enlarged parotid glands are of unknown etiology.  In the 
absence of any competent medical evidence indicating that 
there is current disability due to disease or injury 
manifested by enlarged parotid glands and competent medical 
evidence indicating that such disability does not exist, a 
preponderance of the evidence is against the claim of service 
connection for enlarged parotid glands, bilaterally.

The report of an August 2002 VA eye examination reflects an 
assessment that includes idiopathic hypersensitivity to 
light.  However, there is no competent medical evidence that 
indicates this finding is related to any disease or injury of 
the eyes in service.  Service medical records do not indicate 
any disease or injury of the eyes in service that resulted in 
idiopathic hypersensitivity to light.  Therefore, the Board 
concludes that a preponderance of the evidence is against the 
claim of service connection for idiopathic hypersensitivity 
to light.

Reports of August 2002 VA examinations reflect diagnoses of 
headaches, nonspecific, possibly or probably tension.  
Neither service nor post service medical records diagnose 
migraines.  One service medical record noted rule out 
migraines and a subsequent CT scan of the veteran's head was 
normal.  With consideration of the August 2002 VA 
examinations the Board concludes that migraines have been 
ruled out.  In the absence of any competent medical evidence 
indicating that the veteran currently has migraines and 
competent medical evidence indicating that the veteran does 
not, a preponderance of the evidence is against the claim of 
service connection for migraines.

The report of an August 2002 VA dermatology examination 
reflects diagnoses that include dry skin of the lower 
extremities.  However, there is no diagnosis of any skin 
disease.  In the absence of competent medical evidence 
indicating a disability due to disease or injury manifested 
by dry skin of the lower extremities and competent medical 
evidence indicating that such was not found, a preponderance 
of the evidence is against the claim for service connection 
for dry skin of the lower extremities.

July 2002 VA X-ray reports include a report of an X-ray of 
the veteran's thoracic spine.  This report contains findings 
indicating the presence of minimal degenerative changes.  It 
also contains another sentence that there is no indication of 
any compromise of the bony spinal canal and there is minimal 
posterior facet sclerosis throughout the thoracic and lumbar 
spine.  Taken alone, this report of X-rays of the thoracic 
segment of the spine might be considered unclear as to 
whether the lumbar spine had also been included.  A 
subsequent radiology report in September 2002 specifically 
included the veteran's lumbar spine.  This report indicates 
that the veteran's lumbar segment of the spine, as well as 
the cervical segment of the spine, was normal.  Moreover, the 
report of a September 2002 VA examination reflects diagnoses 
that include complaints of neck and low back pain without 
neurological or mechanical deficit.  In the absence of 
competent medical evidence indicating that the veteran 
currently has low back and cervical spine disorders, and 
competent medical evidence indicating that he does not 
currently have these disorders, a preponderance of the 
evidence is against the claims for service connection for low 
back and cervical spine disorders.  

Flatfeet

The report of the veteran's service entrance examination 
notes that he had flatfeet with no complaints.  Since 
flatfeet were noted on service entrance examination they are 
found to have preexisted service.  The remaining question is 
whether they were aggravated during service as shown by 
increase in severity beyond normal progression.  Remaining 
service medical records are silent for complaint, finding, or 
treatment with respect to flatfeet.  The report of a 
September 2002 VA orthopedic examination reflects diagnoses 
including bilateral moderate flatfoot deformities.  

The veteran has reported using orthotics during service.  
There is no competent medical evidence, however, indicating 
that his flatfeet underwent any increase in disability during 
service.  With consideration of the veteran's statements; the 
service medical records, including the Medical Board Report 
in 2001, indicating no problems with the veteran's feet, and 
no medical records showing other complaints or treatment of 
the feet during service; and the post service medical records 
and reports, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran's flatfeet 
underwent any increase in severity during service.  
Therefore, a preponderance of the evidence is against the 
claim of service connection for flatfeet because they were 
not aggravated during service.


Hearing loss

For VA purposes impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

Service audio exam reports, dated in August 1990 and May 
1995, do not reflect hearing loss disability for VA purposes.  

The report of an August 2002 VA audiology report reflects 
that the veteran does not meet either of the 40 or 26 decibel 
thresholds at the indicated frequencies.  Further, he has 100 
percent speech recognition in the right ear.  However, he has 
only 84 percent speech recognition in the left ear.  The 
audiology report also contains that statement that the 
hearing loss was likely due to noise exposure, and a history 
given by the veteran of specific noise exposure during his 
military service.  

As there is no evidence to show the presence of hearing loss 
in the right ear, as defined by regulation, a preponderance 
of the evidence is against the claim of service connection 
for hearing loss of the right ear.  The August 2002 report, 
however, does contain a speech recognition test result that 
meets the regulatory definition of hearing loss and an 
opinion that the hearing loss is likely due to noise 
exposure.  This test was within one year of the veteran's 
discharge from active service, and contains a history of 
noise exposure during military service.  In resolving all 
doubt in the veteran's behalf service connection for hearing 
loss in the left ear is granted.  

Thoracic spine, knees

Although the reports of September 2002 X-rays of the 
veteran's thoracic spine and knees indicate that there was no 
osteoarthritis, osteoporosis, bony defects, or fractures, and 
the reports of September 2002 VA spine and orthopedic 
examinations indicate that X-rays were normal and that the 
veteran did not have a neurological or mechanical deficit 
with respect to his thoracic spine and knees, the reports of 
July 2002 VA X-rays of the veteran's thoracic spine and knees 
reflect that there were minimal degenerative changes of the 
thoracic spine and mild degenerative changes in the medial 
compartments of the knees bilaterally.  Further, the 
September 2002 VA spine and orthopedic examinations reflect 
that the veteran reported constant mid back pain and constant 
knee pain, bilaterally.  Where arthritis is established by 
X-ray and there is painful motion of a major joint or group 
caused by arthritis, it "is deemed to be limited motion and 
entitled to a minimum 10-percent rating, per joint,...even 
though there is no actual limitation of motion."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

With consideration that there is evidence both for and 
against the conclusion that the veteran had traumatic 
arthritis of the thoracic spine and both knees within one 
year following his discharge from active service, the Board 
concludes that the evidence is in equipoise.  Resolving all 
doubt on the veteran's behalf, the Board concludes that the 
veteran was shown to have traumatic arthritis manifest to a 
degree of 10 percent of the thoracic spine and of both the 
right and left knees within one year of his discharge from  
active service in January 2002.  Accordingly, it is presumed 
that he had traumatic arthritis of the thoracic spine and 
traumatic arthritis of the right and left knees during his 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In arriving at the above decisions the Board has considered 
the veteran's statements and testimony.  He is qualified to 
report symptoms he experiences, but he is not qualified, as a 
layperson, to offer medical diagnoses or medical etiologies.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board has not accorded any probative weight to 
his assertions with respect to medical diagnoses or 
etiologies for current conditions.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans' Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the claim 
was originally adjudicated in March 2003.  VCAA notice 
addressing some of the issues was originally sent in April 
2002.  Complete VCAA notice was provided in April 2004.  
Where the appellant was not provided with VCAA notice prior 
to the adjudication he has the right to content complying 
notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the full notice was provided to the veteran after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via April 2002 
and April 2004 letters, as well as the September 2003 
statement of the case which provided the veteran with VCAA 
implementing regulations.  His claim was reconsidered under 
the VCAA by RO decision in August 2004.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. at 
120-121.  


The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was advised to submit any 
evidence that he had that was relevant to his claims.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of the VCAA notice have been fully 
satisfied, any error in not providing a complete notice prior 
to the initial adjudication is harmless error.  

With respect to the VA's duty to assist, service medical 
records, private and VA treatment records, and VA 
examinations have all been obtained.  The veteran has been 
afforded a personal hearing in April 2005.  The Board 
acknowledges that the veteran testified concerning receiving 
treatment for all of his disabilities, except for the claimed 
heart disorder, since his active military service, including 
treatment at Nellis Air Force Base and at VA.  The record 
contains treatment records into 2004, and the veteran's 
nonspecific hearing testimony did not indicate that any 
additional treatment records exist that would be materially 
different from those that are already of record.  The Board 
is not aware of a basis for speculating that any other 
relevant records exist that have not been obtained.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for allergic rhinitis and allergies is 
denied.   

Service connection for frequent cough is denied.   

Service connection for right shoulder pain is denied.   

Service connection for residuals of dislocated right fourth 
digit is denied.   

Service connection for idiopathic hypersensitivity to light 
is denied.   

Service connection for flatfeet is denied.   

Service connection for migraines is denied. 

Service connection for enlarged parotid glands, bilaterally 
is denied.   

Service connection for dry skin of the lower extremities is 
denied.   

Service connection for a heart disorder is denied.   

Service connection for hearing loss on the right is denied.   

Service connection for hearing loss on the left is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Service connection for a low back disorder is denied.   

Service connection for a cervical spine disorder is denied.   

Service connection for traumatic arthritis of the thoracic 
spine is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

Service connection for traumatic arthritis of the right knee 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

Service connection for traumatic arthritis of the left knee 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



	                     
______________________________________________
	MARY GALLAGHER	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


